—Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered December 13, 1996, convicting defendant upon his plea of guilty of the crime of arson in the fourth degree.
*760Defendant pleaded guilty to the crime of arson in the fourth degree after admitting that, motivated by jealousy, he had set fire to the building in which his former girlfriend resided. Pursuant to a plea bargain agreement, defendant was sentenced to a prison term of IV3 to 4 years and was directed to pay restitution. Defendant appeals, contending that his prison sentence is harsh and excessive. We disagree. Under the terms of the plea bargain agreement, a charge of criminal trespass in the second degree was dropped. This, together with the heinous nature of defendant’s crime (which destroyed the homes of three people and could have resulted in their deaths) and the lack of any evidence of extraordinary circumstances meriting a reduction, lead us to conclude that the sentence imposed by County Court should not be disturbed (see, People v Wood, 209 AD2d 743).
Mikoll, J. P., Her cure, Crew III, White and Carpinello, JJ., concur.
Ordered that the judgment is affirmed.